DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 07/21/2021

Response to Arguments
Applicant’s remarks and arguments have been fully considered.    In response to the Amendments and Remarks filed on 07/21/2021, all rejections and objections have been withdrawn.

Allowable Subject Matter
Claims 3-7 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a heat-resistant imaging camera as recited in “wherein: the outer case is configured such that a heat insulator is stuck to an inner 
the housing inner case is configured such that cold storage material packs serving as the cold storage material are fixed by fixing metal fittings to five surfaces of outer walls except a side wall configured to allow the camera part to image the outside, the cold storage material packs each configured to be melted and changed in phase from a solid to a liquid at the specific temperature or higher to absorb intrusive hear by melting latent heat” as combined with other limitations in claim 1. 

Regarding independent claim 7 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a heat-resistant imaging camera as recited in “a plurality of LED lighting semiconductors arranged in a ring shape around an imaging lens of the camera part, wherein:
the outer case is configured such that the hear insulator is stuck to the inner wall surface except the glass window configured to allow the camera part to image the outside; and
the housing inner case is configured such that cold storage material packs serving as the cold storage material are fixed by fixing metal fittings to five surfaces of outer walls except a side wall configured to allow the camera part to image the outside, the cold storage material packs each configured to be melted and changed in phase from a solid to a liquid at the specific temperature or higher to absorb intrusive heat by melting latent heat” as combined with other limitations in claim 7.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PADMA HALIYUR/Primary Examiner, Art Unit 2698